DETAILED ACTION
Claim 1 is canceled.
Claims 2-20 are pending.

Allowable Subject Matter
Claims 2-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

The prior art of record taken either alone or in combination fails to disclose a controller/method/system comprising the following limitation/feature:
(Claim 2) - " determine a current set of control parameters from the plurality of sets of control parameters corresponding to a current segment of the upcoming extended time period, the current set of control parameters including the Pnom, the UB, and the UBo for the current segment; repeatedly compare a sum of adjusted net power and the Pnom to the UBo and the UB; set an energy storage system command control variable (ESS command) based on the comparison, wherein the ESS command is set based on whether the sum is below the UBo, between the UBo and the UB, or above the UB; and provide the ESS command to the electrical system to control operation of an ESS",
 
(Claim 10) – “determining a current set of control parameters from the plurality of sets of control parameters corresponding to a current segment of the upcoming extended time period, the current set of control parameters including the Pnom, the UB, and the UBo for the current segment; repeatedly comparing a sum of adjusted net power and the Pnom to the UBo and the UB; setting an energy storage system command control variable (ESS command) based on the comparison, wherein the ESS command is set based on whether the sum is below the UBo, between the UBo and the UB, or above the UB; and providing the ESS command to the electrical system to control operation of an ESS”, and

(Claim 17) – “receive the set of control parameters for the segment of the upcoming extended time period including the Pnom, the UB, and the UBo; the second computing device to repeatedly: compare an adjusted net power to the UBo and the UB; and set an energy storage system command control variable (ESS command) based on the comparison of the adjusted net power to the UBo and the UB; and provide the ESS command to the electrical system, via the communication interface, to effectuate a change to one or more components of the electrical system”,
in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant's invention defines over the prior art of record.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS R ORTIZ RODRIGUEZ whose telephone number is (571)272-3766.  The examiner can normally be reached on Mon-Fri 10:00 am- 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS R ORTIZ RODRIGUEZ/               Primary Examiner, Art Unit 2119